                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MEGAN R. D.,                                   )
                                               )
          Plaintiff,                           )      No. 19 C 2553
                                               )
                 v.                            )      Magistrate Judge M. David Weisman
                                               )
ANDREW SAUL, Commissioner                      )
of Social Security,                            )
                                               )
          Defendant.                           )


                           MEMORANDUM OPINION AND ORDER

          Megan R. D. brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

Social Security Administration’s (“SSA’s”) decision denying her application for benefits. For the

reasons set forth below, the Court reverses the SSA’s decision.


                                            Background

          Plaintiff applied for benefits on September 11, 2015, alleging a disability onset date of

April 18, 1993. (R. 103-04.) Her application was denied initially and on reconsideration. (R. 100,

152.) Plaintiff requested a hearing, which was held by an administrative law judge (“ALJ”) on

September 11, 2017. (See R. 28-66.) In a decision dated January 8, 2018, the ALJ found that

plaintiff was not disabled. (R. 14-22.) The Appeals Council declined review (R. 1-3), making the

ALJ’s decision the final decision of the SSA, reviewable by this Court pursuant to 42 U.S.C. §

405(g).
                                             Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§§ 404.1520(a), 416.920(a). The SSA must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which she claims disability; (2) the claimant has

a severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity (“RFC”) to perform

her past relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; see Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (R. 17.) At step two, the ALJ determined that plaintiff has the severe

impairments of asthma, diminished vision in the right eye, depression, anxiety and narrowing of

the airway/esophagus. (Id.) At step three, the ALJ found that plaintiff’s impairments do not meet

or medically equal the severity of a listed impairment. (Id.) At step four, the ALJ found that



                                                  2
plaintiff was unable to perform any past relevant work but has the RFC to perform a full range of

work at all exertional levels with certain exceptions. (R. 18, 20.) At step five, the ALJ found that

jobs exist in significant numbers in the national economy that plaintiff can perform, and thus she

is not disabled. (R. 21-22.)

       Plaintiff contests the ALJ’s step three finding that plaintiff’s mental impairments do not

meet or equal a listing. Specifically, plaintiff argues that the ALJ failed to build the requisite

logical bridge between the evidence and his conclusions with respect to the so-called paragraph B

criteria, i.e., that plaintiff is moderately limited in her ability to concentrate, persist or maintain

pace and interact with others, mildly limited in her ability to understand, remember, and apply

information, and not limited in her ability to adapt or manage herself. (R. 18); see Villano, 556

F.3d 558, 562 (7th Cir. 2009) (stating that ALJ “must build a logical bridge from evidence to

conclusion”).

       The Court agrees. The ALJ recited the following as evidence relevant to the Paragraph B

criteria, that: (1) plaintiff showed “no apparent cognitive difficulties” and “was able to use

judgment and reasoning skills” at an October 2015 consultative exam; (2) she was reported to have

had “appropriate mood and affect” in a January 2016 hospital record; (3) progress notes from

January 2016 through July 2017 state that plaintiff’s “memory, judgment and thought processes

were intact;” and (4) an August 2017 hospital record stated that plaintiff had attempted suicide.

(R. 19-20.) Nowhere in the decision, however, does the ALJ explain how this evidence supports

his conclusions as to the Paragraph B criteria. Our conclusion on this point is supported, in part,

by the SSA’s response. While the SSA correctly summarizes the evidence “considered” by the

ALJ, the SSA fails to direct us to any meaningful analysis of the so-called Paragraph B criteria.

(Def.’s Resp. Pl.’s Mot. Summ. J., ECF 19 at 2-4.) Because the Court cannot trace the path of the



                                                  3
ALJ’s reasoning from the medical evidence to his conclusions with respect to those criteria, this

case must be remanded. See Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002) (“[W]here the

Commissioner’s decision . . . is so poorly articulated as to prevent meaningful review, the case

must be remanded.”). 1



                                                        Conclusion

           For the reasons set forth above, the Court grants plaintiff’s motion for summary judgment

[9], reverses the SSA’s decision, and pursuant to the fourth sentence of 42 U.S.C. § 405(g),

remands this case for further proceedings consistent with this Memorandum Opinion and Order.

SO ORDERED.                                                ENTERED: January 7, 2020




                                                           M. David Weisman
                                                           United States Magistrate Judge




1
    Because this issue is dispositive, the Court need not address the other issues plaintiff raises.

                                                               4
